Citation Nr: 1209058	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  10-35 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1964 to June 1960, with additional prior and subsequent service in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board notes that a statement of the case (SOC) was issued as to hearing loss and tinnitus, but the Veteran limited his August 2010 substantive appeal (VA Form 9) to the issue of service connection for tinnitus.  However, during a January 2011 hearing before the undersigned Veterans Law Judge at the RO, both issues of service connection were noted to be on appeal, and the Veteran testified as to both issues at that time.  A transcript of this hearing has been associated with the claims file.  A timely substantive appeal is not a jurisdictional requirement, and this requirement may be waived implicitly or explicitly, such as where the actions by the RO or the Board indicate that an appeal was perfected.  Percy v. Shinseki, 23 Vet. App. 37, 44-47 (2009).  Accordingly, under the circumstances of this case, both service connection claims remain on appeal, and are under the Board's jurisdiction.


FINDINGS OF FACT

1.  Although the Veteran may have had hazardous noise exposure during service, he had no complaints or treatment for hearing loss during active duty service, or manifestations of hearing loss to a compensable degree within the one year after separation from active duty service.

2.  The Veteran had extensive noise exposure after him military service, and the weight of the evidence does not establish that the current hearing loss had its inception in or was aggravated by his military service.

3.  Although the Veteran may have had noise exposure during service, he had no complaints or treatment for tinnitus during active duty service or soon thereafter.

4.  The Veteran had extensive noise exposure after service, and the weight of the evidence shows that the current tinnitus was first reported and diagnosed subsequent to his post-service noise exposure.


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by military service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

Here, the Veteran was advised in October 2007, prior to the initial unfavorable rating decision, of the evidence and information necessary to substantiate his service connection claims, the responsibilities of the Veteran and VA in obtaining such evidence, and the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

Concerning the duty to assist, the Veteran's service treatment records have been obtained and considered.  Although the Veteran submitted a private audiogram dated in February 2009, he has repeatedly denied any post-service VA or private treatment.  Although the Veteran testified during the Board hearing that his hearing was tested on a regular basis through work, he stated that all of the companies are now out of business, and no such records are available.  Further, there is no indication that the Veteran receives any disability benefits from the Social Security Administration.  As such, there is no indication of any pertinent, outstanding medical evidence.  To the extent that any records may be possibly be available, VA has made reasonable efforts to try to obtain such records, in light of the Veteran's failure to fully identify or authorize VA to obtain such records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  

In addition, the Veteran was afforded a VA examination pertaining to his hearing loss and tinnitus in January 2008.  The Board notes that the Veteran appears to argue that the VA examiner's opinion that the current hearing loss and tinnitus are not related to such service (based on normal hearing as shown by entrance and separation examination) is inadequate.  He asserts that there was no way to know whether he had hearing difficulties upon separation from service, because he does not remember undergoing a separation examination or testing of his hearing.  However, there is a separation examination report in the service records, which indicates the use of a "whisper" test for hearing loss (as opposed to testing of pure tone thresholds).  Further, as discussed below, the Veteran has expressly denied any symptoms or treatment for hearing loss during service, and he has reported that he first noticed hearing loss and tinnitus (or ringing in the ears) several years subsequent to service, after he started working in civilian employment.  The January 2008 VA examiner recorded the Veteran's military and civilian noise exposure, as well as the subjective date of onset of his hearing difficulties, and offered a reasoned opinion as to the etiology of the current disabilities.  Under these circumstances, the Board finds that the medical evidence of record is sufficient for a fair adjudication, and no further examination is necessary.  

A remand would serve no useful purpose in this case, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not prejudicial or harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claims at this time.

II. Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Generally, to establish direct service connection, there must be medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  38 C.F.R. § 3.304; see also Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Hickson v. West, 12 Vet. App. 247, 253 (1999).  However, under C.F.R. § 3.303(b), the nexus element may be established based on medical or lay evidence where there is competent evidence of continuity of symptomatology.  Barr, 21 Vet. App. at 307.

In addition, certain chronic diseases, including organic diseases of the nervous system (such as sensorineural hearing loss), will be presumed to have been incurred in or aggravated by service if they manifest to a degree of 10 percent within one year after separation from service, even if there is no evidence of such disease during service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Where a condition is noted during service (or within the applicable presumptive period) but is not chronic, service connection may be granted only where there is continuity of symptomatology after separation from service.  38 C.F.R. § 3.303(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Here, although there is no documentation of noise exposure in the Veteran's service records, he is competent to report noise exposure, as this is issue is factual in nature and is perceptible by his own senses.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Barr, 21 Vet. App. at 307-08.  The Veteran reports being exposed to hazardous noise on a regular basis during service while working at fueling stations on the flight deck, although they did have hearing protection in the form of "Mickey Mouse" ears (or headphones).  This is generally consistent with the Veteran's military occupational specialty as recorded on his Report of Transfer or Discharge (DD Form 214).  As such, resolving all reasonable doubt in the Veteran's favor, some hazardous noise exposure during service is established.  However, the evidence must also demonstrate a current disability due to such noise exposure.  

In this regard, tinnitus is readily perceptible and does not require medical expertise to establish its existence.  Charles v. Principi, 16 Vet. App. 370 (2002).  However, impaired hearing constitutes a disability for VA purposes only when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  It is not necessary to meet these criteria during service, or within one year after service, to warrant service connection for hearing loss.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

The evidence of record establishes a current disability of tinnitus, based on the Veteran's subjective reports of recurrent tinnitus on a daily to weekly basis.  There is also a current bilateral hearing loss disability for VA purposes, as the Veteran has pure tone thresholds above 40 decibels at several levels through 4000 Hertz in each ear.  See January 2008 VA examination report; February 2009 private audiogram.  

However, the weight of the evidence of record does not establish that the current disabilities were incurred or aggravated by any hazardous noise exposure during the Veteran's military service.  Rather, there was no evidence of abnormal hearing during evaluation upon separation from active duty in June 1966.  Although there were no pure tone thresholds recorded, the Veteran scored 15/15 on a whisper test, which was noted to be normal by the January 2008 VA examiner.  Indeed, as discussed below, the Veteran has not claimed to have had any hearing difficulties during service or within the one year after discharge.  Rather, he asserts that he is "unsure" if his hearing was normal upon discharge because he does not remember his hearing being checked.  Nevertheless, the Veteran has consistently reported noticing hearing loss and tinnitus beginning several years after service.  

Specifically, during the January 2011 Board hearing, the Veteran expressly denied noticing any hearing loss during service.  He also expressly stated that he first began to have ringing in the ears subsequent to  service, after he began working in civilian employment.  The Veteran testified that he has worked (and continues to work) primarily as a truck driver.  During the January 2008 VA examination, he reported military exposure on the flight line, as well as years of post-service occupational noise exposure working in the aircraft manufacturing field, as well as firing weapons in the past for recreational target practice or hunting.  The Veteran also testified in January 2011 that his hearing was tested on a regular basis in various jobs over the years, and he was told that he had hearing loss and needed hearing aids.  He stated that none of those records are available because the companies are all out of business.  The Veteran has also denied any treatment for hearing loss or tinnitus, either during or soon after service, stating that his hearing was only tested at work.  As such, there is no available objective evidence to demonstrate that the Veteran's tinnitus or hearing loss disability had its onset before his post-service noise exposure.

However, the Veteran's lay statements at other times during the course of the appeal are generally consistent with respect to the onset of his hearing loss and tinnitus.  See August 2007 claim (reporting tinnitus beginning in approximately July 1975, and hearing loss or tinnitus for "30 years or so," or since approximately 1977); October 2007 statement (reporting hearing loss and ringing in the ears for the last 30 years, or since approximately 1977); February 2009 notice of disagreement (reporting ringing in the ears for 40 plus years, or since approximately 1969); January 2011 hearing transcript (reporting ringing in the ears that started 30-35 years ago, or from approximately 1976 to 1981).  The Veteran is both competent and credible as to these observable symptoms of hearing loss and tinnitus.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr, 21 Vet. App. at 307-08.  The Veteran's various statements as to the onset of disability, including his express denial during the Board hearing of any problems during service, are also consistent with his normal hearing test results upon separation from active duty service.  

As such, the preponderance of the evidence is against the existence of tinnitus or a hearing loss disability during or within one year after the Veteran's discharge from active duty service, or continuous symptomatology since military service.  Further, while the Veteran has claimed to have no significant noise exposure other than while on the flight line during service, this is inconsistent with his reports of undergoing regular hearing evaluations on-site at several civilian employers' facilities.  As such, the Veteran may have underestimated the degree of his post-service noise exposure, and he is not credible as to the degree of such exposure.

The January 2008 VA audiological examiner opined that the Veteran's current hearing loss and tinnitus were not caused by or a result of military noise exposure, as there was normal hearing upon discharge from service.  This opinion was expressed after interviewing the Veteran as to his military and civilian noise exposure, the subjective extent of the current disabilities, and the date of onset of the disabilities.  The examiner also reviewed the service treatment records (which was the only available medical evidence at the time) and conducted necessary testing to determine the nature and extent of the Veteran's disabilities.  

After the VA examination, the Veteran submitted a February 2009 private audiogram and opinion that he has bilateral hearing loss "consistent with exposure to noise," and that he reported increased tinnitus in the last few years.  Significantly, there is no indication of whether the hearing loss was related to the Veteran's military or post-service occupational noise exposure, and no indication of any review of service treatment records.  As such, this opinion does not provide any further support for the Veteran's claims.  Further, it is outweighed by the other evidence of record, including the VA examiner's opinion with consideration of service treatment records and all reported military and post-service noise exposure.

The Board has also considered the Veteran's lay testimony that his current hearing loss and tinnitus are related to his military noise exposure.  However, he is not competent to testify as to this matter, as it requires specialized knowledge, training, or experience due to the complex nature of the ears and the involved neurological system.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Barr, 21 Vet. App. at 308.  Further, as discussed above, the evidence of record does not establish a chronic hearing loss disability within one year following separation from service, or continuity of symptomatology for either hearing loss or tinnitus since service.  

In summary, the preponderance of the evidence is against service connection for hearing loss on a direct or presumptive basis, or service connection for tinnitus on a direct basis, to include as based on continuity of symptomatology.  See 38 C.F.R. §§ 3.303, 3.307, 3.309  Accordingly, the benefit of the doubt doctrine does not apply and the Veteran's claims must be denied.  38 C.F.R. § 3.102.







ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


